DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Foreign priority papers submitted under 35 U.S.C. § 119(a)-(d) or 35 U.S.C. § 365(a)-(c) are acknowledged.

Information Disclosure Statement
The Information Disclosure Statement(s) submitted by applicant on 02/08/2021 has/have been considered. The submission(s) is/are in compliance with the provisions of 37 CFR § 1.97.

Specification
The disclosure is objected to because of the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  
Correction is required.  See MPEP § 608.01(b).



Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


1. Claim(s) 1-16 is/are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Publication No. 20140354743 to Tsuchiya (hereinafter “Tsuchiya”).
With respect to claim 1, Tsuchiya discloses an inkjet printer (FIG.s 1-11) comprising: an inkjet head configured to eject an ink of an ultraviolet-curable type to a recording medium (15 FIG.s 1-11); an ultraviolet irradiator arranged to adjoin the inkjet head in a main scanning direction where the inkjet head relatively moves with respect to the recording medium, the ultraviolet irradiator configured to irradiate the ink with an ultraviolet ray (20 FIG.s 1-11); and a controller configured to control the ultraviolet irradiator (control unit 35), wherein the ultraviolet irradiator includes: an inner illumination region, arranged near the inkjet head in the main scanning direction; and an outer illumination region, arranged opposite the inkjet head across the inner illumination region in the main scanning direction (20 FIG.s 1-11), wherein the controller includes: a first irradiation mode, where the inner illumination region is unlit and the outer illumination region is lit; and a second irradiation mode, where the inner illumination region is lit and the outer illumination region is lit (control unit 35 [0061]-[0072] and [0093]-[0106]).

However, Tsuchiya fails to specifically disclose:
region.
Tsuchiya discloses:
region (Tsuchiya discloses portions, in/out FIG. 2, and divided areas. [0060]).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the regions/portions/divided areas as disclosed by Tsuchiya. The motivation for doing so would have been to improve the control over the amount of light hitting the surface of the medium.  ([0060] of Tsuchiya).
With respect to claim 2, Tsuchiya discloses wherein the controller includes a gap controller configured to adjust a head gap as a gap between the recording medium and the inkjet head, the controller executes one of the first irradiation mode and the third irradiation mode when the head gap is equal to or greater than a threshold value, and the controller executes one of the second irradiation mode and the fourth irradiation mode when the head gap is smaller than the threshold value (control unit 35 [0061]-[0072] and [0093]-[0106]).
With respect to claim 3, Tsuchiya discloses wherein the recording medium is prepared in a plurality of types, each having different reflectance from the others, the controller executes one of the first irradiation mode and the third irradiation mode when the reflectance of the recording medium is equal to or greater than a threshold value, and the controller executes one of the second irradiation mode and the fourth irradiation mode when the reflectance of the recording medium is smaller than the threshold value (control unit 35 [0061]-[0072] and [0093]-[0106]).
With respect to claim 4, Tsuchiya discloses wherein the controller includes a speed controller configured to adjust scanning speed of the inkjet head, the controller executes one of the first irradiation mode and the third irradiation mode when the scanning speed of the inkjet head is equal to or smaller than a threshold value, and the controller executes one of the second irradiation mode and the fourth irradiation mode when the scanning speed of the inkjet head is greater than the threshold value (control unit 35 [0061]-[0072] and [0093]-[0106]).
With respect to claim 5, Tsuchiya discloses wherein the ultraviolet irradiators, the number of which is two, are arranged at both sides in the main scanning direction across the inkjet head, the ultraviolet irradiators have an identical structure to each other, and within a plane including the main scanning direction and a sub scanning direction orthogonal to the main sub scanning direction, the ultraviolet irradiators are arranged point- symmetrically to each other at a symmetric point as a center, having phases of the ultraviolet irradiators different from each other by an amount equal to 180 degrees (20 FIG.s 1-11).
With respect to claim 6, Tsuchiya discloses wherein the ultraviolet irradiators, the number of which is two, are arranged at both sides in the main scanning direction across the inkjet head, the ultraviolet irradiators have an identical structure to each other, and within a plane including the main scanning direction and a sub scanning direction orthogonal to the main sub scanning direction, the ultraviolet irradiators are arranged point- symmetrically to each other at a symmetric point as a center, having phases of the ultraviolet irradiators different from each other by an amount equal to 180 degrees (20 FIG.s 1-11).
With respect to claim 7, Tsuchiya discloses wherein the ultraviolet irradiators, the number of which is two, are arranged at both sides in the main scanning direction across the inkjet head, the ultraviolet irradiators have an identical structure to each other, and within a plane including the main scanning direction and a sub scanning direction orthogonal to the main sub scanning direction, the ultraviolet irradiators are arranged point- symmetrically to each other at a symmetric point as a center, having phases of the ultraviolet irradiators different from each other by an amount equal to 180 degrees (20 FIG.s 1-11).
With respect to claim 8, Tsuchiya discloses wherein the ultraviolet irradiators, the number of which is two, are arranged at both sides in the main scanning direction across the inkjet head, the ultraviolet irradiators have an identical structure to each other, and within a plane including the main scanning direction and a sub scanning direction orthogonal to the main sub scanning direction, the ultraviolet irradiators are arranged point- symmetrically to each other at a symmetric point as a center, having phases of the ultraviolet irradiators different from each other by an amount equal to 180 degrees (20 FIG.s 1-11).
With respect to claim 9, Tsuchiya discloses an inkjet printer (FIG.s 1-11) comprising: an inkjet head configured to eject an ink of an ultraviolet-curable type to a recording medium (15 FIG.s 1-11); an ultraviolet irradiator arranged to adjoin the inkjet head in a main scanning direction where the inkjet head relatively moves with respect to the recording medium, the ultraviolet irradiator configured to irradiate the ink with an ultraviolet ray (20 FIG.s 1-11); and a controller configured to control the ultraviolet irradiator (control unit 35 [0061]-[0072] and [0093]-[0106]), wherein the ultraviolet irradiator includes: an inner illumination region, arranged near the inkjet head in the main scanning direction; and an outer illumination region, arranged opposite the inkjet head across the inner illumination region in the main scanning direction (20 FIG.s 1-11), wherein the controller includes: a third irradiation mode, where the inner illumination region is lit, having a radiation intensity smaller than a radiation intensity of the outer illumination region that is lit; and a fourth irradiation mode, where the inner illumination region is lit, having the radiation intensity equal to the radiation intensity of the outer illumination region that is lit (control unit 35 [0061]-[0072] and [0093]-[0106]).
With respect to claim 10, Tsuchiya discloses wherein the controller includes a gap controller configured to adjust a head gap as a gap between the recording medium and the inkjet head, the controller executes one of the first irradiation mode and the third irradiation mode when the head gap is equal to or greater than a threshold value, and the controller executes one of the second irradiation mode and the fourth irradiation mode when the head gap is smaller than the threshold value (control unit 35 [0061]-[0072] and [0093]-[0106]).
With respect to claim 11, Tsuchiya discloses wherein the recording medium is prepared in a plurality of types, each having different reflectance from the others, the controller executes one of the first irradiation mode and the third irradiation mode when the reflectance of the recording medium is equal to or greater than a threshold value, and the controller executes one of the second irradiation mode and the fourth irradiation mode when the reflectance of the recording medium is smaller than the threshold value (control unit 35 [0061]-[0072] and [0093]-[0106]).
With respect to claim 12, Tsuchiya discloses wherein the controller includes a speed controller configured to adjust scanning speed of the inkjet head, the controller executes one of the first irradiation mode and the third irradiation mode when the scanning speed of the inkjet head is equal to or smaller than a threshold value, and the controller executes one of the second irradiation mode and the fourth irradiation mode when the scanning speed of the inkjet head is greater than the threshold value (control unit 35 [0061]-[0072] and [0093]-[0106]).
With respect to claim 13, Tsuchiya discloses wherein the ultraviolet irradiators, the number of which is two, are arranged at both sides in the main scanning direction across the inkjet head, the ultraviolet irradiators have an identical structure to each other, and within a plane including the main scanning direction and a sub scanning direction orthogonal to the main sub scanning direction, the ultraviolet irradiators are arranged point- symmetrically to each other at a symmetric point as a center, having phases of the ultraviolet irradiators different from each other by an amount equal to 180 degrees (20 FIG.s 1-11).
With respect to claim 14, Tsuchiya discloses wherein the ultraviolet irradiators, the number of which is two, are arranged at both sides in the main scanning direction across the inkjet head, the ultraviolet irradiators have an identical structure to each other, and within a plane including the main scanning direction and a sub scanning direction orthogonal to the main sub scanning direction, the ultraviolet irradiators are arranged point- symmetrically to each other at a symmetric point as a center, having phases of the ultraviolet irradiators different from each other by an amount equal to 180 degrees (20 FIG.s 1-11).
With respect to claim 15, Tsuchiya discloses wherein the ultraviolet irradiators, the number of which is two, are arranged at both sides in the main scanning direction across the inkjet head, the ultraviolet irradiators have an identical structure to each other, and within a plane including the main scanning direction and a sub scanning direction orthogonal to the main sub scanning direction, the ultraviolet irradiators are arranged point- symmetrically to each other at a symmetric point as a center, having phases of the ultraviolet irradiators different from each other by an amount equal to 180 degrees (20 FIG.s 1-11).
With respect to claim 16, Tsuchiya discloses wherein the ultraviolet irradiators, the number of which is two, are arranged at both sides in the main scanning direction across the inkjet head, the ultraviolet irradiators have an identical structure to each other, and within a plane including the main scanning direction and a sub scanning direction orthogonal to the main sub scanning direction, the ultraviolet irradiators are arranged point- symmetrically to each other at a symmetric point as a center, having phases of the ultraviolet irradiators different from each other by an amount equal to 180 degrees (20 FIG.s 1-11).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley W Thies whose telephone number is (571)270-5667.  The examiner can normally be reached on M-F 9:30 am -6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY W THIES/Primary Examiner, Art Unit 2853